NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

               United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued April 25, 2018 
                                  Decided July 18, 2018 
                                              
                                          Before 
 
                               DANIEL A. MANION, Circuit Judge 
                                
                               DAVID F. HAMILTON, Circuit Judge 
                                
                               AMY C. BARRETT, Circuit Judge 
 
No. 17‐2440 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Southern District of Indiana, 
                                                Indianapolis Division. 
      v.                                         
                                                No. 1:12‐CR‐00189‐3 
ANTHONY LOMAX, a.k.a. ANT,                       
      Defendant‐Appellant.                      Sarah Evans Barker, 
                                                Judge. 
 
                                       O R D E R 

       Anthony Lomax appeals his sentence for a gun crime and distributing heroin. He 
challenges the district court’s conclusions that he is responsible for the total heroin 
quantity attributed to a joint drug operation with his two cousins, and that his prior 
conviction for attempted murder in Indiana is a “crime of violence” under the   
career‐offender guideline. We affirm. The judge’s drug‐quantity finding is supported by 
evidence that Anthony coordinated activities, shared resources, and pooled profits with 
his two cousins, who were convicted of conspiring to possess and sell heroin. And 
Anthony’s crime‐of‐violence argument is foreclosed by our recent decisions.   

                            
No. 17‐2440                                                                           Page 2 
 
                                       Background 

        Anthony and his cousins, Brandon Lomax and Demond Glover, sold heroin in 
Indianapolis, often at “Spray ‘Em Auto,” a business Brandon owned. Authorities 
investigated them beginning in early 2011 until late 2012, when their drug operations 
ceased. Anthony bought heroin from Brandon, and from Glover at least once, and sold 
it to his own customers. Brandon and Glover also sold heroin, which they each obtained 
from their own single sources; each purchased about 100 to 300 grams about every two 
weeks, sometimes more frequently, for a total of 16.8 kilograms.   

       Anthony, while armed, chauffeured Brandon to heroin sales “multiple” times. 
He also agreed to “come through” for Brandon on short notice by repaying Brandon 
money he needed for a drug transaction. At least once Anthony sold heroin he obtained 
from Glover’s car. One time Brandon was without heroin and referred a customer to 
Anthony, who made the sale. Another time, though, Anthony tried to convince one of 
Brandon’s customers to buy heroin from him instead of Brandon. When a supplier came 
to Spray ‘Em Auto and told Anthony that Brandon owed him for two kilograms of 
heroin, Anthony immediately relayed the message to Brandon.   

       Anthony sold a total of a kilogram of heroin to one customer who purchased up 
to ten grams from him as often as three times a week during 2012. To a confidential 
informant, Anthony sold about 63 grams of heroin in five controlled buys between 
September and November 2012.   

        A grand jury indicted Anthony, Brandon, and Glover for conspiring to possess 
and distribute heroin. 21 U.S.C. § 846. Anthony also was indicted on five counts of 
distributing heroin, 21 U.S.C. § 841(a)(1), and one count of possessing a firearm as a 
felon, 18 U.S.C. § 922(g)(1). The co‐defendants were convicted on all counts after a jury 
trial, and Anthony was sentenced to 400 months in prison. All three appealed. 

       This court vacated Anthony’s conspiracy conviction because he was wrongly 
denied a buyer‐seller jury instruction. United States v. Lomax, 816 F.3d 468, 477 (7th Cir. 
2016). Although there was “some evidence that Anthony was part of the conspiracy,” 
there was also evidence that he simply bought heroin from the conspirators. Id. at 476–
77. This court affirmed the conspiracy convictions of Brandon and Glover. Id. at 479.   

       On remand the government moved to dismiss the conspiracy charge and to 
resentence Anthony on the distribution and gun convictions. Anthony agreed to 
dismissal, and the charge was dismissed.   
No. 17‐2440                                                                         Page 3 
 
        A probation officer revised Anthony’s presentence report, but nonetheless 
recommended finding him responsible for the total heroin attributed to the 
conspiracy—16.8 kilograms. The officer also recommended application of the   
career‐offender guideline, U.S.S.G. § 4B1.1, based on Anthony’s prior felony convictions 
that included attempted murder in Indiana, though application of this guideline did not 
affect his guidelines range of 360 months to life in prison. Anthony objected to the PSR, 
arguing there was insufficient evidence that his drug dealing was part of a common 
scheme with the convicted co‐conspirators or that the conspiracy’s total drug quantity 
was reasonably foreseeable to him.   

        At resentencing the district judge adopted the revised presentence report and   
re‐imposed a term of 400 months. The judge found that 16.8 kilograms was an accurate 
estimate of the total quantity of heroin distributed by the conspiracy and, if anything, it 
understated the amount. The judge further found that this quantity was attributable to 
Anthony as relevant conduct under U.S.S.G. § 1B1.3; “from the evidence as a whole,” 
the judge concluded that Anthony was a part of Brandon’s “jointly undertaken criminal 
activity,” and that the total quantity of heroin trafficked by the joint operation was 
reasonably foreseeable to Anthony. The judge incorporated her analysis from the 
original sentencing, at which she said Anthony was responsible for 16.8 kilograms of 
heroin based on the “interactions between and among” Anthony, Brandon, and Glover. 
The judge also found that Indiana attempted murder is a crime of violence for purposes 
of the career‐offender guideline.   

                                          Analysis 

   A.     Relevant‐Conduct Finding 

       Anthony first contests the district judge’s conclusion that he is accountable for 
the quantity of heroin attributed to the conspiracy. Uncharged offenses are relevant 
conduct if they are part of the same “common scheme or plan” as the offense of 
conviction. U.S.S.G. § 1B1.3(a)(2); United States v. Zehm, 217 F.3d 506, 511 (7th Cir. 2000). 
“Offenses are part of a common scheme or plan if they are connected by at least one 
common factor,” such as common accomplices, a shared purpose, or a similar modus 
operandi. Zehm, 217 F.3d at 511. In drug distribution cases, the defendant’s relevant 
conduct will include drug quantities from transactions carried out by others, if those 
transactions were within the scope, and in furtherance, of criminal activity that the 
defendant agreed to jointly undertake, and the transactions were reasonably foreseeable 
to the defendant. See U.S.S.G. § 1B1.3(a)(1)(B); United States v. Stadfeld, 689 F.3d 705, 713 
(7th Cir. 2012). The district judge’s factual findings in determining the defendant’s 
No. 17‐2440                                                                           Page 4 
 
relevant conduct are reviewed for clear error. United States v. Patterson, 872 F.3d 426, 437 
(7th Cir. 2017); United States v. Seymour, 519 F.3d 700, 710–11 (7th Cir. 2008).   

        Anthony argues that the district judge clearly erred in concluding that his heroin 
distributions were part of Brandon and Glover’s criminal scheme, U.S.S.G. § 1B1.3(a)(2), 
and that the total quantity of heroin attributed to this scheme was reasonably 
foreseeable to him, id. § 1B1.3(a)(1)(B)(iii). He does not contest the accuracy of 
16.8 kilograms as the total heroin weight attributable to Brandon and Glover’s 
conspiracy. Anthony concedes there is “evidence in support of” the district judge’s 
relevant‐conduct finding, but argues there is also “substantial evidence” that his 
distributions were not part of a common scheme.   

       His concession that some evidence supports the district court’s relevant‐conduct 
finding dooms his argument that his offense was separate from the conspiracy. “If two 
permissible views exist, the fact‐finder’s choice between them cannot be clearly 
erroneous.” Stadfeld, 689 F.3d at 713 (quotations and internal alterations omitted). In 
Anthony’s first appeal, this court pointed to evidence that he was part of the conspiracy. 
See Lomax, 816 F.3d at 476 (Anthony sold heroin at Spray ‘Em Auto, like Brandon and 
Glover; received customer from Brandon; and acted as Brandon’s armed chauffer for 
heroin deals). Nonetheless, a finding of fact may be clearly erroneous, even though it is 
supported by evidence, if this court “is left with the definite and firm conviction that a 
mistake has been committed.” United States v. Ortiz, 431 F.3d 1035, 1040 (7th Cir. 2005). 
However, none of Anthony’s arguments reveals a mistake by the district judge.   

        We are unpersuaded by Anthony’s argument that the judge was required to 
explain how his offense conduct—five heroin distributions—was related to the 
conspiracy in timing, regularity, and modus operandi. Anthony likens his case to Ortiz, 
where we said a district judge’s “terse” relevant‐conduct finding was clearly erroneous 
because the judge failed to address differences between the relevant conduct and 
offense conduct in temporal proximity, regularity, and modus operandi, 431 F.3d 
at 1041–43. But Ortiz is distinguishable because, there, the offense of conviction 
involved a drug different from that in the conspiracy, occurred in one location while the 
conspiracy spanned several states, and happened after the conspiracy “was exposed.” 
Id. at 1041–42. Here, on the other hand, Anthony was convicted of distributing the only 
drug known to be involved in this conspiracy (heroin), in the same location used as the 
conspiracy’s headquarters (a conspirator’s auto‐body shop), and only at times while the 
conspiracy still operated (late‐2012). 
No. 17‐2440                                                                            Page 5 
 
        Anthony makes three unpersuasive arguments that his heroin distributions were 
not part of his cousins’ scheme. He points out the occasion when he tried to steal 
Brandon’s customer and contends that he must have had his own scheme. But taking 
resources from each other allows co‐conspirators to gain personally, without 
eliminating the possibility of a joint venture. Cf. United States v. Adams, 746 F.3d 734, 741 
(7th Cir. 2014) (deciding that drug dealers who competed for commissions could be 
found to have sold drugs in furtherance of shared enterprise). Anthony argues that he 
must not have been involved in his cousins’ scheme because he personally distributed 
much less heroin than they. Selling disparities among dealers, however, is consistent 
with those dealers operating within one scheme. See United States v. Miller, 834 F.3d 737, 
742 (7th Cir. 2016). Lastly, Anthony contends that Brandon and Glover were merely his 
suppliers because he generally had his own customers. But we rejected this argument in 
United States v. Melendez, 819 F.3d 1006 (7th Cir. 2016), where we clarified that even if a 
defendant’s distributions are part of a “separate business,” the defendant is accountable 
for all reasonably foreseeable drug transactions made in furtherance of the jointly 
undertaken criminal activity. Id. at 1011–12.   

        At bottom, the district judge’s finding of jointly undertaken criminal activity is 
well‐supported. Joint criminal activity may be shown where dealers share customers, 
swap selling duties, and travel together to sell drugs. See Miller, 834 F.3d at 742. Here, 
Anthony sold heroin to a customer at Brandon’s request and acted as his armed 
chauffer for drug deals. Anthony also quickly repaid Brandon a debt, not just to clear 
his own books, but specifically so that Brandon could complete a sale. Cf. United States 
v. Fouse, 578 F.3d 643, 654 (7th Cir. 2009) (determining that joint drug enterprise could 
be found where defendant sold drugs on credit knowing buyers needed them to be of 
sufficient quality for cutting and resale). And Anthony sold heroin from Spray ‘Em 
Auto, the drug operation’s home base, owned by Brandon.   

        Anthony next argues that the judge adopted the drug‐quantity recommendation 
in the presentence report, 16.8 kilograms, without explaining why this amount ascribed 
to the conspiracy was reasonably foreseeable to him. See U.S.S.G. § 1B1.3(a)(1)(B)(iii). 
Anthony says the only evidence that he was aware of any amount distributed by 
Brandon or Glover is his conversation about Brandon’s two‐kilogram heroin debt.   

       But reasonable foreseeability “does not require that a coconspirator be aware of 
the precise quantity involved in each of an ongoing series of illegal transactions.” 
United States v. Longstreet, 567 F.3d 911, 924 (7th Cir. 2009). The essential factor in 
deciding whether the total drug quantities were reasonably foreseeable to the defendant 
No. 17‐2440                                                                            Page 6 
 
is the degree of his or her participation in the joint undertaking. See United States v. 
Goodwin, 496 F.3d 636, 642–43 (7th Cir. 2007); United States v. Edwards, 945 F.2d 1387,   
1393–94 (7th Cir. 1991). Anthony needed a “substantial degree of commitment” before 
the entire amount attributed to the joint undertaking can be found reasonably 
foreseeable to him. See United States v. Magana, 118 F.3d 1173, 1206 (7th Cir. 1997); 
Edwards, 945 F.2d at 1393–94.   

       The judge fulfilled her obligation to “explicitly state and support” her finding 
that the entire amount of drugs distributed by the joint scheme was reasonably 
foreseeable to Anthony. See Zehm, 217 F.3d at 511. At resentencing the judge 
incorporated her determination from the first sentencing hearing that 16.8 kilograms 
was reasonably foreseeable to Anthony based on the “interactions between and among” 
him, Brandon, and Glover. At that first hearing, she credited testimony that Anthony 
shared resources by selling drugs from Brandon’s business and Glover’s car, pooled 
profits with Brandon by repaying a debt so he could complete a heroin sale, and had 
coordinated with Brandon by acting as his armed chauffer. This is exactly the degree of 
involvement that Application Note 4(C)(vi) to § 1B1.3 describes as sufficient to hold a 
drug dealer accountable for the drug quantity attributed to other dealers. If, as here, the 
judge has found that the required relationship was present and the record supports this 
relevant‐conduct finding, this court will not remand for a more detailed finding. 
See United States v. Singleton, 548 F.3d 589, 593 (7th Cir. 2008).   

       Lastly, Anthony argues that the agreed dismissal of the conspiracy charge 
prevented a jury from “acquit[ting] him of the charge,” thereby “prov[ing]” that the 
drug quantity attributed to the conspiracy was unforeseeable to him. This argument is 
meritless. Relevant conduct includes “all reasonably foreseeable acts and omissions of 
others in furtherance of the jointly undertaken criminal activity, whether or not charged 
as a conspiracy.” United States v. Acosta, 534 F.3d 574, 582–83 (7th Cir. 2008) (quotation 
and citation omitted); see also U.S.S.G. § 1B1.3 cmt. n.1, cmt. n.3(B). Neither acquittal on 
a conspiracy charge, nor a jury’s drug‐quantity finding, precludes a sentencing judge 
from finding, by the lower, preponderance‐of‐the‐evidence standard, that the 
defendant’s offense conduct was part of a joint drug scheme that dealt quantities 
reasonably foreseeable to the defendant. See United States v. Austin, 806 F.3d 425, 433 
(7th Cir. 2015); Goodwin, 496 F.3d at 643. And although there was no retrial, a defendant, 
like Anthony, has a “meaningful opportunity” to rebut evidence of his involvement in 
an uncharged drug conspiracy if, at sentencing, he is given the chance to testify,   
cross‐examine the government’s witnesses, and call his own. See Miller, 834 F.3d   
at 743–44. Anthony declined these opportunities.   
No. 17‐2440                                                                      Page 7 
 
      In sum, the district judge did not clearly err by holding Anthony accountable for 
the quantity of heroin attributed to the uncharged conspiracy.   

   B.     Career‐Offender Guideline 

        Anthony contends that his Indiana attempted murder conviction is not a “crime 
of violence” under the career‐offender guideline because this conviction does not 
require the use, attempt, or threat of physical force. After briefing, we decided Michael 
Hill v. United States, 877 F.3d 717 (7th Cir. 2017), which holds that Illinois attempted 
murder is a violent felony under the Armed Career Criminal Act, 18 U.S.C. 
§ 924(e)(2)(B), because an attempt to commit a violent felony is itself a violent felony, 
877 F.3d at 719. Since the ACCA’s definition of violent felony applies interchangeably 
with the Guidelines’ definition of crime of violence, see United States v. Edwards, 836 F.3d 
831, 834 n.2 (7th Cir. 2016); United States v. Taylor, 630 F.3d 629, 633 n.2 (7th Cir. 2010), 
we ordered the parties to brief the effect of Michael Hill in this appeal.   

        Anthony argues against applying Michael Hill here because, he says, attempted 
murder in Illinois “involve[s] the use of force,” whereas attempted murder in Indiana 
does not. Contrary to Anthony’s belief, Illinois attempted murder does not categorically 
require actual use or threats of physical force; intent to commit violence is enough. 
Michael Hill, 877 F.3d at 718. So, for example, purchasing a weapon to be used to kill 
someone or planning an assassination suffices. Id. We said in Hill that “[w]hen the 
intent element of the attempt offense includes intent to commit violence against the 
person of another, … it makes sense to say that the attempt crime itself includes 
violence as an element.” Id. at 719 (citing Morris v. United States, 827 F.3d 696, 698–99 
(7th Cir. 2016) (Hamilton, J., concurring)). After all, the ACCA does not itself require the 
actual use of force; an attempted use also satisfies § 924(e)(2)(B)(i). Michael Hill, 877 F.3d 
at 719. The reasoning of Michael Hill applies equally here because the career‐offender 
guideline’s definition of crime of violence, like § 924(e)(2)(B)’s definition of violent 
felony, treats attempted force and completed force the same, U.S.S.G § 4B1.2(a)(1).   

       We also conclude that Anthony’s Indiana attempted‐murder conviction is a 
crime of violence under the reasoning of Antoine Hill v. United States, 827 F.3d 560 
(7th Cir. 2016). There we held that Illinois attempted murder is a crime of violence 
under the career‐offender guideline because U.S.S.G. § 4B1.2(a)(1) says that a “‘crime of 
violence’ include[s] the offenses of aiding and abetting, conspiring, and attempting to 
commit such’ crimes.” Id. at 561. The guideline at issue here and in Antoine Hill is the 
same, and there is no meaningful distinction, for our purposes, between the Illinois 
No. 17‐2440                                                                         Page 8 
 
statutes that punish attempt and murder, see 720 ILCS §§ 5/8‐4(a), 5/9‐1(a)(1), and the 
corresponding statutes in Indiana, see Ind. Code §§ 35‐41‐5‐1(a), 35‐42‐1‐1(1). 

      The judgment of the district court is   

                                                                             AFFIRMED.